DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 17 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Election/Restrictions
Newly submitted claims 1 and 16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

This application contains claims directed to the following patentably distinct species:
	Species A: a three lens group zoom lens having (+ - +) power with a second group consisting of three negative lenses and one positive lens (Figs. 1, 5)
	Species B
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, in particular the inclusion of a 4th group and the second group lens makeup. In addition, these species are not obvious variants of each other based on the current record.
Currently, claim 16 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
	i)  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification 
	ii)  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter 
	iii)  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Since applicant has received an action on the merits for the originally presented invention, specifically a three group zoom lens, this invention has been constructively elected by original presentation for prosecution on the merits to Species A.  Accordingly, claims 1-4, 6, 8-16 (even though generic, claim 16 is withdrawn as encompassing an non-elected invention) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 102(a1) as being anticipated by Nishio (US 2001/0022696; cited by Applicant).
	As to claim 17, Nishio teaches a zoom optical system (Nishio Fig. 1) comprising, in order from an object, a first lens group having positive refractive power (Nishio Fig. 1 - L1), a second lens group having negative refractive power (Nishio Fig. 1 - L2), a third lens group having positive refractive power (Nishio Fig. 1 - L3); wherein the first lens group is moved toward the object upon zooming from a wide angle to a telephoto state (Nishio Fig. 1 - L1, arrows), the first lens group comprises, in an order from the object, a cemented lens of a negative lens and a positive lens (Nishio Fig. 1 - first two lenses of L1; para. [0123] - lenses of R1-R3), the second lens group consists of three lenses having negative refractive power and one lens having positive refracting power (Nishio Fig. 1 - L2 lenses powers of (- - + -); para. [0123] - lenses of R6-R13), and satisfying 0.90 < f3/fw < 1.50 (Nishio para. [0123], Table 1 - F3/Fm = 0.594; Fm = √(Fw*t); Fw = 29.00; Ft = 101.37; F3/Fm ≈ 1.1); 30.00o < wW < 80.00o (Nishio para. [0123] - wW = 73.5o/2 = 36.75o).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 8, 2021